Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 1 of 20                      PageID 415



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

GARY MCKENNIE,

       Petitioner,

v.                                                                     No. 1:17-cv-01061-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


                  ORDER DENYING 28 U.S.C. § 2255 AMENDED PETITION,
                      DENYING MOTION TO EXPEDITE AS MOOT,
                      DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                    DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Petitioner, Gary McKennie, 1 has filed an amended motion to vacate, set aside, or correct

his sentence, (Docket Entry (“D.E.”) 12), pursuant to 28 U.S.C. § 2255, as well as a supplemental

claim, (D.E. 23-1 at PageID 365), (collectively, “Amended Petition”). 2 The inmate has also

submitted a motion for an expedited ruling. (D.E. 27.) For the following reasons, the Amended

Petition is DENIED and the motion to expedite is DENIED as moot. 3




       1
          The Court will refer to Petitioner as “Defendant” in its discussion of the underlying
criminal case.
       2
         The Amended Petition is comprised of the claims asserted pro se in the pleading docketed
at D.E. 12, and the arguments and additional claim advanced by McKennie’s later-retained counsel
in D.E. 23-1. Although, by order dated December 11, 2017, the Court construed the document at
D.E. 23-1 as superseding the earlier pro se pleading, (see D.E. 25), the parties have briefed all
issues presented in both documents. Accordingly, the Court will address the four claims asserted
in the pro se pleading and the fifth claim presented by retained counsel.
       3
           Record citations are to documents filed in the instant case, unless otherwise noted.
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 2 of 20                      PageID 416




                                         BACKGROUND

       In December 2014, the federal grand jury for the Western District of Tennessee returned

an indictment charging McKennie with twenty-one counts of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). (United States v. McKennie, No. 1:14-cr-10103-

JDB-1, D.E. 2 (W.D. Tenn.) (“No. 1:14-cr-10103-JDB-1”).) Defendant subsequently entered a

plea of guilty to all counts pursuant to a written plea agreement with the Government. (Id., D.E.

19, 20, 21.) The agreement required the Government to recommend the low end of the advisory

incarceration range under the United States Sentencing Guidelines Manual (“Guidelines” or

“U.S.S.G.”). (Id., D.E. 20 at PageID 30.)

       At the change of plea hearing, the Government recited the evidence that would have been

presented at trial, including proof of Defendant’s status as a convicted felon. Specifically, the

prosecutor stated that, “in February of 2010, [Defendant] was convicted of felony theft of property

and false reporting[.]” (Id., D.E. 50 at PageID 187.) McKennie answered “Yes, sir,” when asked

by the Court, “[I]s the information referencing your possession of these firearms, the fact that you

have been, previously been convicted of a felony, and that these firearms were all manufactured

outside the state of Tennessee, it that basically correct, sir?” (Id. at PageID 189.)

       In November 2015, the federal grand jury returned a one-count indictment charging

McKennie with being a felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1).

(United States v. McKennie, No. 1:15-cr-10098-JDB-1, D.E. 2 (W.D. Tenn.) (“No. 1:15-cr-10098-

JDB-1”).) Pursuant to a written agreement with the Government, Defendant pleaded guilty to the

sole count of the indictment on January 27, 2016. (Id., D.E. 16, 17, 18.) Like the plea agreement

in the 2014 case, the agreement in the subsequent case called for the Government to recommend

the low end of the advisory incarceration range. (Id., D.E. 17 at PageID 26.) At the change of


                                                  2
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 3 of 20                         PageID 417




plea hearing, the Government recited the evidence that would have been presented at trial and

again referenced Defendant’s status as a felon resulting from his February 6, 2010 conviction for

theft of property. (Id., D.E. 31 at PageID 106.) Upon questioning by the Court, Defendant

affirmed that the prosecutor’s recitation was “basically correct.” (Id. at PageID 108.)

         The two indictments were combined for sentencing purposes.               (Presentence Report

(“PSR”) at 1.) The United States probation officer assigned to Defendant a base offense level of

14 under U.S.S.G. § 2K2.1. (Id. at ¶ 23.) The offense level was increased by four under U.S.S.G.

§ 2K2.1(b)(1)(B) because “the offense involved between eight and twenty-four firearms.” (Id. at

¶ 24.)

         Two points were added for obstruction of justice under U.S.S.G. § 3C1.1 as a result of

Defendant’s conduct in “attempt[ing] to hide or get rid of a rifle that was in his residence before

meeting with ATF investigators.” 4 (Id. at ¶ 27.) More specifically,

         [t]he defendant willfully obstructed or impeded, or attempted to obstruct or impede,
         the administration of justice when [he] contacted another individual and asked him
         to take a rifle out of his residence before investigators arrived in case
         #1:14CR10103. The communication took place subsequent to the defendant
         receiving a call from ATF investigators requesting to meet him about the twenty
         firearms that were confiscated two to three days prior. At that point, the defendant
         knew or should have known that the rifle was part, or would immediately be part,
         of the investigation.

(PSR at ¶ 19.)




         4
            Section 3C1.1 provides for a two-level increase in the offense level if “the defendant
willfully obstructed or impeded, or attempted to obstruct or impede, the administration of justice
with respect to the investigation, prosecution, or sentencing of the instant offense of conviction,
and . . . the obstructive conduct related to . . . the defendant’s offense of conviction and any relevant
conduct[,] or . . . a closely related offense[.]” U.S.S.G. § 3C1.1.

                                                   3
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 4 of 20                        PageID 418




            The offense level was increased another three points for obstruction of justice under

§ 3C1.3. 5 (Id. at ¶ 28.) The enhancement was recommended because, “[w]hile on bond in case

1:14CR10103, the defendant possessed ammunition that led to the indictment and conviction in

case 1:15CR10098.” (Id.)

        The probation officer declined to recommend a reduction for acceptance of responsibility.

(Id. at ¶¶ 20, 31.) “Based upon a total offense level of 23 and a criminal history category of II, the

guideline imprisonment range [was determined to be] 51 months to 63 months.” (Id. at ¶ 60

(bolding omitted).) The probation officer also calculated that the sentencing range would be “37

to 46 months” if the Court were to “grant[] [a 3-point] reduction for acceptance of responsibility[.]”

(Id. at ¶ 61.)

        Defense counsel, Steven West, filed a position paper objecting to the 2 level increase for

obstruction of justice and the probation officer’s decision not to recommend a reduction for

acceptance of responsibility. (No. 1:15-cr-10098-JDB-1, D.E. 19 at PageID 33–34.) Regarding

obstruction, counsel argued that the two points should not be applied because “the McKenzie

Police did not remove the gun from the Defendant’s residence. In fact, during a search of the

Defendant’s residence, Officer Lorrie Mulligan [of the] McKenzie Police Department . . . was

aware of the gun and left it.” (Id. at PageID 34.)

            The probation officer responded to the objections, advising the Court that the obstruction-

of-justice enhancement was proper and that “the defendant’s actions during the entirety of this

case do not appear to warrant” a reduction for acceptance of responsibility. (2d Addendum to PSR

at 1–2.) Regarding obstruction, the officer explained that




        5
         Section 3C1.3 provides for a three-level increase if the defendant committed an offense
while out on bond. U.S.S.G. § 3C1.3.
                                               4
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 5 of 20                     PageID 419




       [t]he defendant attempted to conceal the firearm that he was illegally possessing.
       The firearm was a critical piece of evidence in this case and was charged in one of
       the counts in the indictment. The defendant knew that he could not possess firearms
       due to his previous felony conviction. He said as much to the ATF investigators
       when they interviewed him at his home. The defendant contacted the C[onfidential]
       I[nformant] to pick up and conceal his firearm prior to the arrival of the ATF agents.
       His motive is not clear, but it is apparent that he did not want the ATF to find that
       firearm.

(1st Addendum to PSR at 1.)

       Prior to sentencing, the parties entered into a verbal agreement to recommend a sentence

of 30 months’ incarceration in the 2014 case and 42 months on the 2015 case, with the first 30

months to run concurrently and the remaining 12 months to run consecutively to the 30 months.

(No. 1:15-cr-10098-JDB-1, D.E. 32 at PageID 120–21.) At the sentencing hearing on March 25,

2016, the prosecutor explained why the parties reached the compromise:

              There are, as the Court is aware, there are a number of objections that have
       been raised and alternative guidelines. One that would apply without the
       enhancements and a sentencing range that would apply with the enhancements
       regarding acceptance of responsibility. That took care of one of the objections.

       And the other objection was a two level enhancement in—let me be specific here—
       in Paragraph 27 [of the PSR], the adjustment for obstruction of justice.

       Mr. West and I discussed that matter. And we believe, I think fairly, that the Court
       could decide that either favorably to Mr. McKennie or favorably to the government.
       It’s somewhat of a toss-up, as well as the issue regarding the acceptance of
       responsibility.

       What we have done was basically split the difference between the sentence range
       that would result with all enhancements in place, and the sentence, the low end of
       the guideline range that would apply if . . . Mr. West[’s] objections were granted.

(Id. at PageID 118.)

       Defense counsel further explained to the Court that the parties’ recommended sentence of

42 months’ incarceration represented a compromise between 51 months, which was the low end




                                                 5
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 6 of 20                      PageID 420




of the PSR’s advisory range, and 30 months, which would have been the low end of the range had

Defendant’s objections been sustained. (Id. at PageID 122.)

        After considering the sentencing factors under 18 U.S.C. § 3553 and the parties’

recommendation, the Court sentenced Defendant to an effective sentence of 42 months’

incarceration and three years of supervised release. (Id. at PageID 125.) In compliance with the

appellate waiver in the plea agreements, Defendant did not take a direct appeal.

                                           DISCUSSION

        In his Amended Petition, McKennie asserts the following claims:

               Claim 1: “[C]ounsel was ineffective for failing to adequately explain the
        meaning of the collateral-attack waiver in the plea agreement[s], and for failing to
        ensure the plea agreement[s] complied with the 2014 Department of Justice
        Memorandum on plea agreement waivers[.]” (D.E. 23-1 at PageID 359–60; see
        also D.E. 12 at PageID 152.)

               Claim 2: “[C]ounsel was ineffective for failing to object to the omission of
        a reduction under U.S.S.G. § 2K2.1(b)(2)[.]” (D.E. 23-1 at PageID 360; see also
        D.E. 12 at PageID 153.)

               Claim 3: “[C]ounsel was ineffective for failing to advise McKennie of an
        entrapment defense[.]” (D.E. 23-1 at PageID 360; see also D.E. 12 at PageID 155.)

                Claim 4: “[C]ounsel was ineffective for failing to collaterally attack a prior
        state conviction.” (D.E. 23-1 at PageID 360; see also D.E. 12 at PageID 156.)

               Claim 5: “The plain terms of McKennie’s plea agreements were breached
        by the Government’s failure to recommend a sentence at the bottom of the
        Guideline range,” and “counsel was ineffective for failing to object to this breach.”
        (D.E. 23-1 at PageID 368.)

        Respondent, the United States of America, filed a response to the Amended Petition,

arguing that Claim 3 was waived by the entry of the guilty plea in the 2015 case, and that all of

Petitioner’s claims are without merit. (D.E. 24.) McKennie filed a reply, maintaining that he is

entitled to relief. (D.E. 26.)



                                                  6
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 7 of 20                       PageID 421




    I.       Legal Standard

         “A prisoner seeking relief under 28 U.S.C. § 2255 must allege either: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law that was so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (citation and internal quotation marks omitted). A claim that an

attorney’s ineffective assistance has deprived a criminal defendant of his Sixth Amendment right

to counsel alleges an error of constitutional magnitude. See Pough v. United States, 442 F.3d 959,

964 (6th Cir. 2006).

         Under Strickland v. Washington, a petitioner asserting that his counsel was ineffective must

demonstrate two elements: (1) “that counsel’s performance was deficient” and (2) “that the

deficient performance prejudiced the defense.” 466 U.S. 668, 687 (1984). “The benchmark for

judging any claim of ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having produced a just

result.” Id. at 686.

         To establish deficient performance, a petitioner “must show that counsel’s representation

fell below an objective standard of reasonableness.” Id. at 688. A court considering a claim of

ineffective assistance must apply “a strong presumption” that the attorney’s representation was

“within the wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered sound

trial strategy.” Id. at 689 (citation and internal quotation marks omitted).

         An attorney’s “strategic choices” are “virtually unchallengeable” if based on a “thorough

investigation of law and facts relevant to plausible options.”           Id. at 690.     “[S]trategic




                                                  7
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 8 of 20                           PageID 422




choices made after less than complete investigation are reasonable precisely to the extent that

reasonable professional judgments support the limitations on investigation.” Id. at 690–91.

          To demonstrate prejudice, a petitioner must establish “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694.      “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “It is not enough ‘to show that the errors had some conceivable effect on the

outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland,

466 U.S. at 693). Instead, “[c]ounsel’s errors must be ‘so serious as to deprive the defendant of a

fair trial, a trial whose result is reliable.’” Id. (quoting Strickland, 466 U.S. at 687).

    II.       Claim 1

          Petitioner asserts that counsel provided ineffective assistance by failing to explain to him

that the appeal waiver in each plea agreement prohibited him from raising ineffective assistance

claims in a § 2255 proceeding. He further alleges that counsel “concealed” from him a United

States Department of Justice policy that provides that the Government will not “seek in plea

agreements to have a defendant waive claims of ineffective assistance of counsel.” (D.E. 12-1 at

PageID 163.) The claim is without merit.

          The waiver provision in each plea agreement provided, in relevant part:

                  The defendant agrees to waive his right to challenge his sentence, and the
          manner in which the sentence was determined, and in any case in which the term
          of imprisonment and fine are within the maximums provided by statute, his
          attorney’s alleged failure to file a notice of appeal, in any collateral attack or future
          challenge, including but not limited to a motion brought pursuant to Title 28 United
          States Code, Section 2255.

(No. 1:14-cr-10103-JDB-1, D.E. 20 at PageID 33; No. 1:15-cr-10098-JDB-1, D.E. 17 at PageID

29.) Nothing in the language of the appeal waiver precludes McKennie from pressing the

ineffective assistance claims asserted in the present matter, as none of them relate to counsel’s
                                                     8
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 9 of 20                       PageID 423




failure to file a notice of appeal. The Government concedes that the waiver provision has no

preclusive effect in this § 2255 proceeding. (See D.E. 24 at PageID 377–78.) Therefore, counsel

cannot be said to have performed deficiently regarding the waiver, and no prejudice to Petitioner

resulted from counsel’s conduct. Accordingly, Claim 1 is DENIED.

   III.      Claim 2

          McKennie contends that counsel rendered ineffective assistance by failing to argue for a

reduction in offense level under U.S.S.G. § 2K2.1(b)(2). He maintains that, had counsel pressed

the argument, there is a reasonable probability that his Guidelines imprisonment range would have

been lower. The Court determines that the claim is moot and without merit.

          Section 2K2.1(b)(2) provides, in relevant part, that “[i]f the defendant . . . possessed all

ammunition and firearms solely for lawful sporting purposes or collection, and did not unlawfully

discharge or otherwise unlawfully use such firearms or ammunition, decrease the offense level . . .

to 6.” The Sixth Circuit “construes the language of § 2K2.1(b)(2) literally, and allows the

downward adjustment only if the defendant can show that he possessed the firearms ‘solely’ for

lawful sporting purposes or collection. ‘Solely’ means ‘to the exclusion of alternate or competing’

uses.” United States v. Williams, 76 F. App’x 54, 55 (6th Cir. 2003) (citing United States v.

Clingan, 254 F.3d 624, 626 (6th Cir. 2001)). “[U]sing a gun to threaten . . . another person” is not

a lawful use for purposes of § 2K2.1(b)(2). United States v. Mendoza-Alvarez, 79 F.3d 96, 99 (8th

Cir. 1996). “[T]he defendant bears the burden of proving, by a preponderance of the evidence,

that a reduction in the offense level pursuant to § 2K2.1(b)(2) is merited.” Williams, 76 F. App’x

at 55 (citing United States v. Morrison, 983 F.2d 730, 732 (6th Cir. 1993)).

          The inmate’s only assertion of prejudice in Claim 2 is that, had counsel argued for the

§ 2K2.1(b)(2) reduction in offense level, he would have been entitled to a lower Guidelines


                                                   9
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 10 of 20                       PageID 424




 advisory range of incarceration. (See D.E. 12 at PageID 153; D.E. 12-1 at PageID 168; D.E. 23-1

 at PageID 365.) However, on December 21, 2018, he was released from the physical custody of

 the Federal Bureau of Prisons (“BOP”) and is now serving his three-year term of supervised

 release. 6   As he is no longer in BOP custody, “the Court cannot grant him relief from

 incarceration.” Williams v. United States, No. 16-cv-2757, 2019 WL 2411452, at *1 (W.D. Tenn.

 June 7, 2019).

         Moreover, he does not argue “that his three-year term of supervised release was imposed

 in violation of the Constitution, that the Court was without jurisdiction to impose it, or that it was

 in excess of the maximum authorized by law.” Id. (citing 28 U.S.C. 2255(a); Lukasik v. United

 States, No. CIV. 08-10960, 2011 WL 1296852, at *5 (E.D. Mich. Mar. 31, 2011) (holding that

 § 2255 petitioner’s claims about the length of his sentence became moot when he was released

 from custody and he did not “appear to quarrel with the amount of restitution ordered or the term

 of supervised release”)). 7 Therefore, Claim 2 “has been rendered moot with his release from BOP

 custody.” Id. (quoting United States v. Hinson, No. 2:02-cr-22, 2015 WL 5712767, at *4 (E.D.

 Tenn. Sept. 29, 2015), and citing Demis v. Sniezek, 558 F.3d 508, 513 (6th Cir. 2009)) (“Mootness




         6
          See Federal Inmate Locator, https://www.bop.gov/inmateloc (last accessed July 29,
 2020). The Court has jurisdiction over this § 2255 proceeding because Petitioner filed his claims
 while he was still in custody. See United States v. Zack, 173 F.3d 431, 1999 WL 96996 (6th Cir.
 1999) (table).
         7
            As noted in the PSR, 18 U.S.C. § 3583(b)(2) provides that “the Court may impose a term
 of supervised release of not more than 3 years per count.” (PSR at ¶ 62 (bolding omitted).) Under
 the Guidelines, Petitioner was subject to a supervised release range of 1 to 3 years based on the
 fact that “each count is a Class C Felony.” (Id. at ¶ 63 (citing U.S.S.G. § 5D1.2(a)(2)).) Therefore,
 a reduction in the Guidelines’ incarceration range would not have resulted in a reduction in the
 advisory supervised release range. Moreover, there exists no reasonable probability that, had the
 § 2K2.1(b)(2) reduction been applied, the undersigned would have imposed a term of supervised
 release of less than three years, let alone less than 16 months, which is the time remaining in
 Petitioner’s 3-year term of supervised release.
                                                   10
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 11 of 20                       PageID 425




 results when events occur during the pendency of a litigation which render the court unable to

 grant the requested relief.”)).

         Even if the claim were not moot, however, Petitioner would not prevail on the merits.

 McKennie alleges that he possessed each of the firearms for sporting or collection purposes. He

 notes that nineteen of the twenty-one firearms were recovered from a storage unit, where they

 “were stored in a manner showing a valued collection.” (D.E. 12-1 at PageID 166.) Specifically,

 they were “[i]nventoried and locked in a heavy safe.” (Id.) He further argues that “[f]ive of those

 firearms were treasured family heirlooms,” and that “numerous boxes [of ammunition were]

 antique in their original boxes.” (Id.) Regarding the pistol found in his home, he insists that it was

 the “most recent addition to his collection, having been purchased approximately two weeks before

 his arrest.” (Id. at PageID 165.) He contends that, “[a]t that time [he] was having medical

 problems,” which “delayed taking the pistol to the safe at the storage unit to be secured with the

 rest of his collection.” (Id.) The “Marlin 22 rifle” that was found under his bed “was brand new

 in the box” and was “purchased for plinking, target shooting with [his] 16 year old grandson.”

 (Id.)

         The Government maintains that counsel was not ineffective in deciding not to pursue the

 § 2K2.1(b)(2) reduction. In support, it submitted trial counsel’s affidavit, in which he explains his

 decision-making process:

                 I did discuss at great length the application of U.S.S.G. § 2K2.1(b)(2) with
         Mr. McKennie. There was an issue as to whether all guns and ammunition were
         for the purposes as set forth in U.S.S.G. § 2K2.1 and my discussions with Mr.
         McKennie established that some of these weapons and ammunition were not for
         collection purposes. There was also the issue of the one weapon that was involved
         in the Aggravated Assault in State Court (Carroll County General Sessions No.
         14CR22249, 2014) where Mr. McKennie was accused of using a firearm against
         the twin sister of his live-in girlfriend. (Attached as Exhibit B is a copy of the
         Complaint).


                                                  11
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 12 of 20                       PageID 426




                It was explained to Mr. McKennie that pursuant to U.S.S.G.
        § 2K2.1(b)(6)(B) if the Government proved that he had used or possessed any
        firearm or ammunition in connection with another felony offense that the offense
        level could be increased by four.[ 8] It was explained that at the same time . . . this
        four level increase was imposed that it could eliminate the possibility of any
        reduction pursuant to U.S.S.G. 2K2.1(b)(2). As part of plea negotiations, United
        States Assistant District Attorney General Powell agreed not to pursue the four
        level increase if Mr. McKennie did not pursue the U.S.S.G. 2K2.1(b)(2) reduction.
        Mr. McKennie agreed that this was a good plea negotiation and consented to same.

 (D.E. 18-1 at ¶¶ 11–12.)

        McKennie does not dispute counsel’s recitation. He maintains, however, that counsel

 should not have taken into account the twin sister’s statement that he pointed the .22 caliber pistol

 at her because even the Government conceded that the statement was uncorroborated. (D.E. 26 at

 PageID 395 (citing PSR at ¶ 9).) Thus, he insists that there was “no evidence to support that the

 .22 caliber pistol was used unlawfully.” (Id.) The argument is unavailing.

        The twin sister’s account, while uncorroborated, was contained in a sworn statement to law

 enforcement. (See D.E. 18-1 at PageID 338.) Counsel reasonably viewed the sworn statement as

 increasing his client’s risk of incurring an offense level increase for using a firearm in connection

 with another felony, and he also reasonably concluded that the statement would tend to undermine

 the viability of a § 2K2.1(b)(2) argument for a reduction in offense level. Having assessed the

 risks, Attorney West secured the Government’s promise not to pursue the four-level increase in

 exchange for Defendant’s promise not to pursue the reduction.

        On this record, Petitioner has failed to rebut the strong presumption that his attorney’s

 representation was “within the wide range of reasonable professional assistance; that is, [he has

 not] overcome the presumption that, under the circumstances, the challenged action might be


        8
           In relevant part, § 2K2.1(b)(6)(B) provides for a four-point increase in offense level “[i]f
 the defendant . . . used or possessed any firearm or ammunition in connection with another felony
 offense[.]” U.S.S.G. § 2K2.1(b)(6)(B).
                                                  12
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 13 of 20                          PageID 427




 considered sound trial strategy.” Strickland, 466 U.S. at 689 (citation and internal quotation marks

 omitted). Claim 2 is DISMISSED as moot and is otherwise without merit.

     IV.      Claim 3

           Petitioner argues that counsel provided ineffective assistance by failing to pursue an

 entrapment defense in the 2015 case, and that counsel’s failure to do so “render[ed] [his] guilty

 plea involuntary.” (D.E. 12 at PageID 155.) In support, he alleges that the undercover officer who

 posed as a gun purchaser repeatedly contacted him to arrange for the sale, which ultimately resulted

 in his indictment for being a felon in possession of ammunition. He also maintains that he was

 vulnerable because, at the time, he was “67 years old and in bad health during the course of the

 sting operation.” (D.E. 12-1 at PageID 170.) He insists that he “reluctantly agreed” to meet the

 undercover officer to broker the sale of the firearm, which he claims was owned by a friend. (Id.

 at PageID 169.) He states that he “did not profit from the sale.” (Id. at PageID 170.) Respondent

 counters that Petitioner waived this claim when he entered his guilty plea in the 2015 case and that

 the claim is also without merit. In his reply, which was submitted by retained § 2255 counsel,

 Petitioner does not address the Government’s arguments, but instead “rests” on the pro se

 presentation of the claim. (D.E. 26 at PageID 396.) The Court finds that Respondent’s arguments

 are well-taken.

                   A. Waiver

           “When a criminal defendant has solemnly admitted in open court that he is in fact guilty

 of the offense with which he is charged, he may not thereafter raise independent claims relating to

 the deprivation of constitutional rights that occurred prior to the entry of the guilty plea.” Tollett v.

 Henderson, 411 U.S. 258, 267 (1973). In other words, “[a] voluntary and unconditional guilty

 plea generally waives any non-jurisdictional claims that arose before the plea, including the


                                                    13
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 14 of 20                       PageID 428




 defense of entrapment.” United States v. Cottage, 307 F.3d 494, 499 (6th Cir. 2002) (citing United

 States v. Broce, 488 U.S. 563, 569 (1989); Tollett, 411 U.S. at 267).

        “A guilty plea is valid only if the defendant knowingly, intelligently and voluntarily waives

 the many constitutional rights associated with a criminal trial . . . and has ‘sufficient awareness of

 the relevant circumstances and likely consequences’ of the plea.” United States v. Taylor, 281 F.

 App’x 467, 469 (6th Cir. 2008) (citing Boykin v. Alabama, 395 U.S. 238, 243 (1969), and

 quoting Brady v. United States, 397 U.S. 742, 748 (1970)). “At a minimum, the defendant must

 understand the ‘critical’ or ‘essential’ elements of the offense to which he or she pleads guilty.”

 United States v. Valdez, 362 F.3d 903, 909 (6th Cir. 2004) (citing Bousley v. United States, 523

 U.S. 614, 618–19 (1998)).

        The record in McKennie’s criminal case belies his assertion that his guilty plea was not

 knowing and voluntary. At the change of plea hearing in the 2015 case, the undersigned

 scrupulously followed the plea colloquy requirements set forth in Fed. R. Crim. P. 11. (See No.

 1:15-cr-10098-JDB-1, D.E. 31 at PageID 89–106, 108.) Petitioner admitted under oath that he

 understood the terms of the plea agreement, the “many constitutional rights” he was

 waiving, Taylor, 281 F. App’x at 469, and the key elements of the offense to which he was pleading

 guilty, Valdez, 362 F.3d at 909.      His “[s]olemn declarations in open court carry a strong

 presumption of verity,” Blackledge v. Allison, 431 U.S. 63, 74 (1977), which he has not rebutted.

        Because McKennie’s guilty plea to the 2015 charge was knowing and voluntary, it served

 as a waiver of his claim that counsel rendered ineffective assistance by failing to raise an

 entrapment defense. Claim 3 is therefore subject to dismissal on this ground. See e.g., Medina v.

 Woods, No. 2:11-CV-12340, 2013 WL 5423727, at *8 (E.D. Mich. Sept. 26, 2013) (“Petitioner’s

 plea of guilty forecloses any challenges to any pre-plea claims of ineffective assistance of counsel


                                                  14
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 15 of 20                     PageID 429




 involving counsel’s failure to raise an entrapment defense prior to petitioner entering his plea of

 guilty.”); Mitchell v. United States, No. C-2-02-050, 2003 WL 1869156, at *3 (S.D. Ohio Apr. 2,

 2003) (citing Broce, 488 U.S. at 566) (“Because petitioner has entered a guilty plea, he may not

 now raise in federal habeas corpus, a claim that his attorney was ineffective for failing . . . to

 proceed with the defense of entrapment.”).

                B. Merits

        Even if the claim was not waived, Petitioner could not show that counsel abandoned a valid

 entrapment defense. “An entrapment defense has two elements: (1) government inducement of

 the crime, and (2) a lack of predisposition on the part of the defendant to engage in the criminal

 conduct.” Hammadi v. United States, No. 17-5851, 2018 WL 3630003, at *2 (6th Cir. June 4,

 2018) (brackets omitted) (quoting United States v. Demmler, 655 F.3d 451, 456 (6th Cir. 2011)).

        At McKennie’s trial, the Government would have had to prove beyond a reasonable doubt

 that Defendant had the predisposition to commit the offense. United States v. Hackworth, 483 F.

 App’x 972, 975 (6th Cir. 2012) (citing United States v. Pannell, 737 F.2d 521, 534 (6th Cir. 1984)).

 “Predisposition is shown by ‘[t]he character or reputation of the defendant, including any prior

 criminal record; whether the suggestion of the criminal activity was initially made by the

 Government; . . . whether the defendant evidenced reluctance to commit the offense, overcome

 only by repeated Government inducements or persuasion; and the nature of the inducement or

 persuasion supplied by the Government.’” Id. (quoting United States v. Al-Cholan, 610 F.3d 945,

 950 (6th Cir. 2010)).

        The record belies Petitioner’s allegation that he was not predisposed to commit the 2015

 offense. The PSR recites that McKennie contacted the undercover officer on his own to determine

 if he still wanted to purchase a firearm. (PSR at ¶ 15.) At the sentencing hearing, the undersigned


                                                 15
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 16 of 20                      PageID 430




 invited Petitioner to say anything he wished to say to the Court. (No. 1:15-cr-10098-JDB-1, D.E.

 32 at PageID 123.) When asked whether he had reviewed the PSR with his attorney and discussed

 it with him, he answered, “Yes, sir.” (Id.) Nevertheless, he raised no concern about the PSR’s

 reference in ¶ 15 to his having contacted the purchaser to try to close the deal.

         Counsel’s affidavit is consistent with the facts set forth in the PSR:

         Mr. McKennie indicated to me that at one point he called the purchaser to see if the
         purchaser was still interested in the purchase. After discussion with Mr.
         McKennie[,] it was determined [that] the facts of the [2015] offense did not warrant
         an entrapment defense and that was not pursued. It was decided by Mr. McKennie
         that the better strategy would be to pursue getting an acceptance of responsibility
         reduction by Mr. McKennie entering a plea to the [2015] offense.

 (D.E. 18-1 at ¶ 13.)

         Importantly, Petitioner does not dispute counsel’s account. What is more, only five months

 before he committed the 2015 offense, he pleaded guilty in the 2014 case to being a felon in

 possession of firearms and was out on bond in that case when he sold the firearm to the undercover

 agent. McKennie’s predisposition to commit the 2015 offense is therefore supported by the record.

 Counsel’s decision to pursue an adjustment in offense level for acceptance of responsibility in lieu

 of an entrapment defense did not constitute deficient performance and there was no resulting

 prejudice to Petitioner.

         Accordingly, Claim 3 is DISMISSED as having been waived by the guilty plea, and is

 otherwise without merit.

    V.      Claim 4

         Petitioner asserts that counsel was ineffective by failing to challenge the validity of his

 state felony convictions that served as the predicates for his federal crimes of being a felon in

 possession of firearms and ammunition.          He alleges that his state convictions “were not

 legal/lawful because he made them under heavy duress, and the [state] judge did not advise him
                                                  16
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 17 of 20                      PageID 431




 of his loss of firearm possession rights for pleading guilty.”        (D.E. 12-1 at PageID 172.)

 Respondent argues that the claim has been waived and is also without merit. The Court agrees.

          As discussed above, McKennie’s guilty plea in the 2015 case was knowing and voluntary.

 The same is true of his guilty plea in the 2014 case. At the change of plea hearing in that case, the

 undersigned engaged in the required colloquy and Defendant affirmed under oath that he

 understood the terms of the plea agreement, the rights he was waiving, and the elements of the

 crimes to which he was admitting guilt. (See No. 1:14-cr-10103-JDB-1, D.E. 50 at PageID 169–

 189.) Through his voluntary pleas, Petitioner waived his argument that counsel should have

 challenged the state convictions that formed the predicate felony offenses in both cases.

          But even if Claim 4 were properly before the Court, it would be denied because counsel’s

 conduct was not deficient, and McKennie suffered no prejudice. Indeed, counsel correctly advised

 his client, (see D.E. 18-1 at ¶ 9; No. 1:14-cr-10103-JDB-1, D.E. 50 at PageID 183–84), that a

 defendant being tried under 18 U.S.C. § 922(g)(1) may not attack the constitutional validity of the

 predicate felony conviction. United States v. Steverson, 230 F.3d 221, 224–25 (6th Cir. 2000)

 (citing Lewis v. United States, 445 U.S. 55, 56 (1980)).

          For these reasons, Claim 4 is DISMISSED as having been waived by the guilty pleas, and

 is also devoid of merit.

    VI.      Claim 5

          McKennie points out that, at sentencing, “[t]he Government failed to recommend the

 bottom of the Guideline range as required by the plea agreements, and this was a breach of those

 agreements.” (D.E. 23-1 at PageID 368.) He further maintains that counsel’s decision to “join[]”

 the sentence recommendation and his “fail[ure] to object to the Government’s breach” was

 deficient performance resulting in prejudice. (Id.) Specifically, he insists that there existed a


                                                  17
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 18 of 20                     PageID 432




 reasonable probability that he would have prevailed on the objections he raised to the PSR’s

 calculated range, resulting in an advisory incarceration range having a low end of 30 months. He

 therefore contends that the Government should have recommended that sentence, rather than one

 of 42 months. Respondent argues that counsel did not perform deficiently because there were no

 breaches to challenge and, further, that McKennie cannot show that he was prejudiced by counsel’s

 conduct.

        The claim is no longer properly before the Court as it is moot. Petitioner asks for specific

 performance of the Government’s promise to recommend the low end of the Guidelines’

 incarceration range. However, since McKennie is no longer in BOP custody, the Court cannot not

 order such relief.

        But even if the claim was not moot, the inmate could not demonstrate that counsel was

 ineffective for failing to argue at sentencing that the Government breached the agreements. As

 Respondent correctly points out, there were no breaches but rather a renegotiation of the

 recommended sentences. Therefore, counsel’s failure to argue that a breach had occurred was not

 deficient performance.

        McKennie’s challenge to counsel’s decision to renegotiate the recommended sentence is

 also without merit. As he points out, the parties renegotiated the recommended sentence because

 they believed “that each side ha[d] a viable argument” regarding Petitioner’s objection to the

 U.S.S.G. § 3C1.1 obstruction enhancement. (D.E. 26 at PageID 398 (quoting No. 1:15-cr-10098-

 JDB-1, D.E. 32 at PageID 119).) The parties also told the Court that the “issue regarding the

 acceptance of responsibility” was “somewhat of a toss-up.” (No. 1:15-cr-10098-JDB-1, D.E. 32

 at PageID 118.) Petitioner posits that that risk required counsel to press the objections and stick

 with the original agreements.     Such circumstance, however, supports counsel’s decision to


                                                 18
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 19 of 20                       PageID 433




 renegotiate, especially since, although the Government had the burden to demonstrate obstruction,

 the defense had the responsibility to establish Defendant’s eligibility for a reduction for acceptance

 of responsibility. See United States v. Amerson, 886 F.3d 568, 578 (6th Cir. 2018) (citing United

 States v. Dunham, 295 F.3d 605, 609 (6th Cir. 2002)) (“The government bears the burden of

 proving obstruction of justice,” under U.S.S.G. § 3C1.1, “by a preponderance of the evidence.”);

 United States v. Rodriguez, 797 F. App’x 933, 939 (6th Cir. 2019) (citing United States v.

 Donathan, 65 F.3d 537, 541 (6th Cir. 1995)) (“The defendant has the burden to prove acceptance

 of responsibility at sentencing by a preponderance of the evidence.”). Therefore, counsel did not

 perform deficiently by negotiating a recommended sentence that was nine months below the low

 end of the PSR’s incarceration range and twelve months above the low end of the range that would

 have resulted had Petitioner’s objections been sustained.

        Claim 5 is DISMISSED as moot and as lacking merit.

        For the foregoing reasons, the Amended Petition is DENIED, and the motion to expedite

 is DENIED as moot.

                                         APPEAL ISSUES

        A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

 certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A COA

 may issue only if the petitioner “has made a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). A substantial showing is made when the petitioner demonstrates

 “that reasonable jurists could debate whether (or, for that matter, agree that) the petition should

 have been resolved in a different manner or that the issues presented were ‘adequate to deserve

 encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

 Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,


                                                  19
Case 1:17-cv-01061-JDB-jay Document 29 Filed 08/07/20 Page 20 of 20                         PageID 434




 the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

 876 F.3d 248, 252–53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

         In this case, reasonable jurists would not debate the correctness of the Court’s decision to

 deny the Amended Petition. Because any appeal by Petitioner does not deserve attention, the Court

 DENIES a certificate of appealability.

         Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

 appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

 P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

 not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

 appellate court. Id.

        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

 24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

 pauperis is therefore DENIED. 9

         IT IS SO ORDERED this 7th day of August 2020.


                                                 s/ J. DANIEL BREEN
                                                 UNITED STATES DISTRICT JUDGE




         9
           If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
 or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
 of Appeals within thirty days.
                                                     20
